In a negligence action to recover damages for personal injury, defendant Welsbach Corporation appeals from an order of the Supreme Court, Kings County, entered November 10, 1964, which denied its motion to dismiss the complaint for failure to state a cause of action. Order reversed, with $10 costs and disbursements; motion granted, and complaint dismissed, without costs. The complaint fails to allege the breach of any duty owing from defendant Welsbach Corporation to the plaintiff. Beldoek, P. J., Christ, Brennan, Rabin and Benjamin, JJ., concur.